Title: To Thomas Jefferson from André Limozin, 22 June 1788
From: Limozin, André
To: Jefferson, Thomas


          Le Havre, 22 June 1788. Articles mentioned in TJ’s of 18 June not yet arrived from Amsterdam; Limozin has delivered TJ’s letter to Montgomery and called on Mrs. Montgomery. “I have taken the freedom to present her My Son and to invite her to take tomorrow at my house with her Children a Family’s Dinner.” She has accepted, and Limozin regrets he cannot be of the company “because some very important business which cant be postponed on account of the Season (St. Johns Time) oblige me to sett of for one of my Country Estates which the Teneur of the Manner is leaving.” Will invite her again and ask her to “look upon my house as if it was her own … since she is worthy of your Excellency’s recommendation.” Grateful for TJ’s “kind informations” and asks their continuance.
        